Citation Nr: 1534974	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 4, 2008, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records included within Virtual VA and the Veterans Benefits Management System.

In a July 2015 brief, the Veteran's representative raised the issues of whether new and material evidence has been received to reopen claims for service connection for a dental disability, hypertension, and a stomach disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The evidence shows that the Veteran became unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities on May, 1, 2007.
 
2.  The Veteran's claim for a TDIU was received on January 4, 2008.


CONCLUSION OF LAW

The criteria for an effective date of May 1, 2007, but not earlier, for the award of a TDIU are met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).
 
The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).
 
Generally, the effective date of an award of increased compensation, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).
 
However, an exception is available when the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require, "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).
 
On his formal application for TDIU benefits and in written statements submitted in support of his claim, the Veteran reported that he retired on April 30, 2007.  In July and September of 2008, his former employer confirmed that the Veteran retired on this date due to his disabilities.  On January 4, 2008, the Veteran filed a TDIU claim.  The evidence shows that the Veteran's entitlement to a TDIU became factually ascertainable on May 1, 2007, the first day following his retirement due to service-connected disabilities.  Because he filed his claim within one year of this date, the Board finds that he is entitled to an effective date of May 1, 2007, for the award of a TDIU.

To the extent that the Veteran or his representative claims that an even earlier effective date is warranted, such an argument fails because the Veteran was employed full time prior to May 1, 2007.  


ORDER

An effective date of May 1, 2007, but no earlier, for the award of a TDIU is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


